DETAILED ACTION 
Claims 1-20, submitted on July 9, 2020, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any cor-rection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over McCullough (US 2001/0011103 A1).  
McCullough discloses methods of using optically pure (+)-bupropion,1 also known as (S)-bupropion, for the treatment of “smoking cessation,” among other disorders that appear to be within the meaning of a “condition” as recited in the instant claims (para. 0034-36), according to the following dosing scheme (para. 0061):  
In the case where an oral composition is employed, a suitable dosage range for use is, e.g., from about 10 mg to about 750 mg per day, generally divided equally into a two to four times a day dosing, preferably from about 50 mg to about 600 mg per day, generally divided equally into a two to four times a day dosing and most preferably from about 60 mg to about 450 mg per day, generally divided equally into a two to four times a day dosing.  Patients may be upward titrated from below to within this dose range to achieve satisfactory control of symptoms as appropriate.  
Note that these dosage amounts substantially overlap with the dosage amounts of the instant claims.  To the extent that McCullough does not specifically disclose dosage amounts within the scope of the instant claims, they nevertheless appear to be prima facie obvious.  This is because one need not even know or understand the pharmacokinetic parameters, such as AUC, recited in the instant claims in order to determine an optimal dosage amount.  McCullough (para. 0056) explains (emphasis added):  
The magnitude of a prophylactic or therapeutic dose of (+)-bupropion in the acute or chronic management of disease (or disorders) will vary with the severity of the condition to be treated and its route of administration.  The dose and dose frequency will also vary according to the age, weight and response of the individ-ual patient.  In general, the recommended daily dose range for the conditions described herein lies within the range of from about The physician will know how to increase, decrease or interrupt treatment based upon patient response.  For use in aiding in smok-ing cessation or in treating nicotine addiction, the physician will generally prescribe the period of treatment and frequency of dose of (+)-bupropion on a patient-by-patient basis.  
Note that McCullough does not require determining any AUC; instead, McCullough explains that one should determine an appropriate dosage amount using the skills of routine clinical medicine.  It is implicit in McCullough that one need not actually know the AUC in order to optimize the dosage amount.  It appears that by optimizing the dosage amounts in this manner, one neces-sarily also meets the limitations of claims 10-12.  See MPEP 2112.  
It is Office policy that where a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists.  McCullough discloses in the paragraph quoted above that “[m]ost preferably, a daily dose range should be between 60 mg and 450 mg per day,” whereas instant claim 1 requires administration of a somewhat narrower range of 100-180 mg/day.  One would have viewed the narrower ranges of the instant claims as being the result of optimization, by nothing more than routine experimentation, within the general teach-ings of the cited reference and therefore prima facie obvious.  Generally, differences in such dosage amounts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  
With respect to claims 4-6, it would have been a matter of common sense to continue therapy for as long as needed.  McCullough also discloses sustained release dosage forms (para. 0063), which meets the limitations of claim 7.  With respect to claim 11, it is implicit in the cited 
The examiner appreciates that applicant has apparently discovered a mechanistic expla-nation underlying the process of dosage optimization, but it is nevertheless an ordinary exercise in dosage optimization, which would have been well known to a physician.  The point of McCullough, after all, is to provide a useful therapy, and the reference (especially para. 0056) explains that the “[t]he physician will know how to increase, decrease or interrupt treatment based upon patient response … on a patient-by-patient basis.”  The process of dosage optimiza-tion discussed by McCullough does not become patentable because applicant has identified a previously unappreciated property or a scientific explanation for the optimization process.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the present claims patent-able.  See MPEP 2112(I).  
The disclosure of McCullough would have informed one of a method of treating a “condi-tion” with (S)-bupropion, and determining an optimal dosage amount would have been a matter of routine experimentation and therefore prima facie obvious for the reasons explained above.  That is the examiner’s rational for concluding that subject matter within the scope of the instant claims is prima facie obvious.  The examiner acknowledges that applicant has apparently arrived at this same result by a process involving measuring and comparing the AUC of racemic and enantiomerically pure bupropion.  It is nevertheless proper for the examiner to reject claims based upon a reason or motivation to modify a prior art reference in order to arrive at the same result but for a different purpose or to solve a different problem.  “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by appli-cant.”  See MPEP 2144(IV).  
.  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over Young (WO 99/38502 A1).  
Young (cited in applicant’s IDS) discloses using optically pure (S)(+)-bupropion for the treatment of a variety of “conditions” (pp. 7-9), “while avoiding the concomitant liability of adverse [e]ffects associated with the administration of racemic bupropion” (p. 9, ll. 5-11).  To the extent that the claimed dosage amounts are not specifically disclosed by the reference, they nevertheless would have been prima facie obvious when the reference is considered as a whole for substantially the same reasons as discussed in the rejection above, especially in view of the following disclosure in Young (p. 13, ll. 2-15): 
In general, the recommended daily dose range for the conditions described herein lies within the range of from about 10 mg to about 750 mg per day, generally divided equally into doses given three or four times a day.  Preferably, a daily dose range should be between 50 mg and 600 mg per day, usually divided equally into a three or four times a day dosing.  Most preferably, a daily dose range should be between 60 mg and 450 mg per day, usually divided equally into a three times or a four times a day dosing.  It may be necessary to use dosages outside these ranges in some cases.  The physician will know how to increase, decrease or interrupt treatment based upon patient response.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting pro-vided the reference application or patent either is shown to be commonly owned with the exam-ined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,695,304 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘304 patent (cited in applicant’s IDS) claims a method of treating attention deficit/hyperactivity disorder (AD/HD) comprising administering 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 16/364,005; 16/364,463; 16/806,145; 16/807,512; 16/830,637; 16/832,153; 16/907,691; 16/923,420.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The cited applications each claims methods of orally administering (S)-bupropion to a human at dosage amounts that are not patentably distinct from the dosage range recited in the present claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regard-ing the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “(+)-bupropion” is the same thing as “(S)-bupropion,” see, e.g., WO 2012/118562 A1 by Khan (cited in applicant’s IDS) at para. 0025.